Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 15/733895 application originally filed December 01, 2020.
Amended claims 1-4, filed December 01, 2020, are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear to the phrase “a material discharging mechanism for classification” due to what “material” is the “discharging mechanism”, which is indefinite.  It is unclear if it is a particular “material” used for discharging or if it is a particular process/mechanism that achieves the discharging.  Further clarification and/or amending of the claim is required.
Regarding Claim 2, it is unclear to the phrase “unfavorable for economic benefit” due to “unfavorable economic benefit” is not clearly defined and/or explained to cover the very board interpretation of “unfavorable economic benefit”.  Further clarification and/or amending of the claim is required.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The closest prior art, see below, discloses feeding raw coal into coal separation processes in order to separate clean coal, middling coal and gauge coal.  The closest prior art, see below, does not teach and or suggest an underground coal separation process adopting a water medium, comprising the following steps: directly feeding an exploited raw coal into a special underground compact jigging machine without going up to a well for separation to obtain an overflow clean coal, a jigging middling coal and a jigging gangue, wherein the jigging gangue is applied to underground filling; feeding the overflow clean coal into a φ1 mm fixed screen for predewatering to obtain an oversize clean coal and an undersize water discharged under the screen and containing a clean coal with a particle size less than 1 mm, feeding the undersize water into a coal slime pool, feeding the oversize clean coal into a first φ13 mm classifying screen for separation to obtain a block clean coal with a particle size greater than 13 mm and a first powder clean coal with a particle size less than 13 mm; feeding the jigging middling coal into a second φ13 mm classifying screen by a material discharging mechanism for classification, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huayu Engineering Co (CN 103816992 A) discloses in the abstract, a coarse slime dense medium sorting technology used for desliming and dewatering treatment on slime water to separate clean coal, middling coal and gangue out. A coarse slime dense medium sorting system is composed of a grading desliming device, a material mixing device, a coarse slime sorting device, a medium draining device, a dewatering device and a control device. 
Wei Jinyang (CN 104588404 A) discloses in the abstract, washing selecting repairing treatment process for organic contaminated soil, and belongs to the treatment process for the contaminated soil. The process comprises the steps: carrying out 100 mm screening on the contaminated soil, allowing a product with the particle size of more than 50 mm to enter a moving sieve jigging system, removing organic matters, sorting, and thus obtaining a large-block crushed aggregate and a light product; allowing a -50 mm 
Shi (CN 101757974 A) discloses in the abstract, a method for recovering refined coal from coal slime, in particular to a grading method for recovering the refined coal from the coal slime. The method has the technical key points that by using a spiral classifier and the principle that 'sedimentation velocity in the liquid is different due to different particle sizes and specific gravities' of solid particles, the method realizes the separation between relatively high ash component and relatively low ash component by gravity classification; and 25-35% of plus sieve low ash refined coal with larger particle size can be recovered from the relatively high ash component, and 30-40% of minus sieve high ash coal slime with smaller particle size can be removed from the relatively low ash component. Through twice classification, the aim of 'removing the relatively high ash component in the coal slime' can be achieved. The embodiment of the invention 
Osawa (US 3,031,074) discloses in column 1 lines 5-15, a method for cleaning coal by dense medium. A process of preparing a dense medium enabling high separating efficiency. A process of preparing a dense medium and of recovery of medium material enabling high recovery efficiency and adapted to be reused repeatedly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/Latosha Hines/Primary Examiner, Art Unit 1771